Exhibit 10.1 EXECUTION VERSION FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT AND CONSENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT AND CONSENT dated as of May 28, 2014 (this “ Agreement ”) is entered into among The Providence Service Corporation, a Delaware corporation (the “ Borrower ”), the Guarantors, the New Subsidiaries (as defined below), the Lenders, the New Lender (as defined below) and Bank of America, N.A., as Administrative Agent. All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent entered into that certain Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013 (as amended and modified from time to time, the “ Credit Agreement ”); and WHEREAS, the Borrower has requested that the Lenders provide the consent and amend the Credit Agreement as set forth below. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
